DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-13 are pending in this application.
Allowable Subject Matter
Claim 1, 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A power converting apparatus comprising: a capacitor including a plurality of cells; power converters separately disposed on opposite sides of the capacitor; a first cooler including a plurality of cooling tubes through which cooling water flows, located between the capacitor and the power converters, the first cooler cooling the capacitor and the power converters by being brought into surface contact with the capacitor and the power converters; and a housing in which the capacitor, the power converters, and the first cooler are assembled, wherein the first cooler includes: a first cooling tube and a second cooling tube that are located on the opposite sides of the capacitor; and a third cooling tube configured such that the first cooling tube and the second cooling tube communicate with each other, the third cooling tube contacting a surface of the capacitor arranged between the opposite sides of the capacitor, and wherein the first cooling tube and the second cooling tube are each arranged between the capacitor and the power converters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839